Citation Nr: 1413548	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-17 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a low back disability that resulted from a fall in service.  At his hearing, the Veteran testified that, during a drill in 1976 or 1977, he fell into a 25-foot deep hole, landing on his back.  He stated that he was knocked out, was not found for 12 hours, and woke up in the Army hospital.  It took him about 2 months to recover.  About 10 years after separation from service, the Veteran stated that he suddenly hit the floor, could not stand, and was taken to the hospital.  He was given a shot in the back that numbed him, and he was able to move around after, but his back has never been right.  He believes it is related to his injury in service because the pain is in the same area of the low back.  

Private treatment records from April 1998 show that the Veteran reported severe pain in the right mid-back.  He reported a past back injury dating back to the Army.  Physical examination revealed diffusely tender right mid back area and a mild spasm.  The examiner diagnosed a back strain. 

The Board notes that records of inservice treatment are not available and were not lost by any fault of the Veteran.  In June 2010, VA made a formal finding that the Veteran's service treatment records were unavailable.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365 (1991), a heightened duty now exists to assist the Veteran in the development of the case.  

Throughout the course of this appeal the Veteran has provided credible statements regarding his history of a back injury during service, and his belief that he now has a low back disorder due to service.  

Thus, the record supports the presence of current disability and provides an indication of a link between in-service disease or illness and that current disability. As delineated in 38 C.F.R. § 3.159(c)(4) (2013), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements: there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board believes this low threshold requirement has been met in this case for the Veteran's low back claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and with his assistance identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

The Veteran should be reminded and encouraged to submit any other evidence, including, but not limited to buddy statements, lay statements from family members who knew his condition over the years, records of past employment physical examinations, or insurance examinations, and pharmacy prescription records.

Ask the Veteran to once again provide a detailed history describing any symptomatology in a timeline format for any hearing or back problem since separation from service in 1978.

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and likely etiology of any current back disability.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence in the record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.

Based on a thorough review of the claims file and any examination findings, the examiner should address the following:

	a. Does the Veteran have a current back disability? If 	so, please specify the diagnosis or diagnoses and 	address the subsequent questions.

	b. After considering the Veteran's military and 	medical history, the examiner is requested to provide a 	clear, well-supported medical opinion as to whether it 	is at least as likely as not (50 percent probability or 	more) that any currently diagnosed back disability was 	incurred in or is related to the Veteran's period of 	service from May 1976 to August 1978.  The 	examiner should specifically comment on the 	relationship, if any, between the current back 	diagnosis and any injury that was sustained to the 	Veteran's back during service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. Such reports may include lay statements by the Veteran regarding his back condition.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After the above-mentioned development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


